Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343375 A1 (hereinafter Kamhi) view of U.S. Patent Application Publication 2012/0176525 A1 (hereinafter Garin) in view of U.S. Patent Application Publication 2017/0294130 A1 (hereinafter Donnelly) in view of U.S. Patent Application Publication 2019/0017839 A1 (hereinafter Eyler) in view of “Parallel Eyes: Exploring Human Capability and Behaviors With Paralleled First Person View Sharing” by Shunichi Kasahara, et al. (hereinafter Kasahara) in view of U.S. Patent Application Publication 2019/0130629 A1 (hereinafter Chand) in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura).
Regarding claim 1, the limitation “A system for augmented reality navigation, comprising one or more processors and one or more non-transitory computer-readable 
The limitations “obtaining a first location … of a user device; displaying a first camera feed on the user device … determining a path from the first location to [a] second location;  displaying … an indicator of the path over the first camera feed” are taught by Kamhi (Kamhi’s system supports a vehicle reservation application (e.g. paragraphs 128-140) which determines a pickup location and dynamically updates a calculated path from the user/user device towards the location of the pickup vehicle (e.g. paragraphs 130-132, 148-150, figure 5), which is displayed on the user device’s display in the form of augmented reality artifacts superimposed on the device’s camera feed (e.g. paragraphs 132-140, figure 5).  The claimed second location corresponds to Kamhi’s pickup vehicle location 510.)
The limitation “displaying, … a marker over the first camera feed, the marker indicating the second location” is taught by Kamhi (Kamhi also displays a marker indicating the pickup vehicle location on the camera feed, e.g. paragraphs 136, 138, 140.)
The limitation(s) “obtaining a first location and a device orientation of a user device … displaying, based on the device orientation of the user device, an indicator of wherein the indicator indicates whether the device is moving towards or away from the second location; and displaying, in response to determining that the device orientation aligns with the second location, a marker over the first camera feed” are implicitly taught by Kamhi (Kamhi teaches that the device orientation is used to select database information for augmented reality presentation (e.g. paragraph 114), but does not address in detail how the device orientation controls what is displayed on the camera feed.  Further, although it would be implicit to one of ordinary skill in the art that if the device were not oriented towards the second location that Kamhi’s virtual vehicle marker would not be displayed on the camera image, because the corresponding location would not be within the field of view of the camera, Kamhi does not discuss system behavior in a scenario where the device is not oriented towards the second location.) However, this limitation is taught by Garin (Garin describes details of performing augmented reality using device location and orientation (e.g. paragraphs 21-26, 38-41, 47-51), where the current location and orientation of the user device are used to determine whether a target object is in view and display corresponding visual cues.  Garin describes display behavior for visual cues indicating information of target object responsive to changing device orientation in paragraphs 47-51, where when the target object is not within the camera view/orientation, an arrow is displayed to indicate the direction the user should pan the device in order to align the camera view/orientation with the target.  When the target is within the field of view, other indicators are displayed instead of the arrow, e.g. paragraphs 38-41, 47.  That is, in response to the device orientation becoming aligned with the location of the target object, the corresponding indicator is displayed on the camera feed, as in figures 2-4, as 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, because Kamhi does not describe details of augmented reality rendering, or address system behavior in a scenario where the device is not oriented towards the second location, and Garin’s rendering technique includes technical details not provided by Kamhi, thus motivating one of ordinary skill in the art to look to Garin for details of implementing Kamhi’s system, and Garin describes a system for aiding a user in orienting the user device towards the navigation destination by including off-screen indicators, which would improve the user experience when incorporated into Kamhi’s system.  In the combined system, Kamhi’s user device would display Garin’s off-screen indicator when the device is not oriented towards the pickup location, including color coded indication of target object motion relative to the user device, and when the device becomes oriented towards the pickup location, the virtual vehicle marker would be displayed on the augmented reality video feed, as described by Garin, paragraphs 47-48.
The limitation “displaying a first camera feed on the user device based on the first location of the user device being within a threshold distance of a second location” is not explicitly taught by Kamhi (Kamhi teaches that the augmented reality walking module of the user device is active (e.g. paragraph 132) at a point after the reservation operation 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, to include Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, because Donnelly’s system is analogous to Kamhi’s system (i.e. augmented reality pedestrian navigation/guidance to a pickup vehicle/location), and Kamhi does not address how the augmented reality walking module is activated, and Donnelly suggests using a proximity activated user prompt, as well as requiring user input to activate the augmented view.  
The limitation(s) “sending a request to a second device to launch a second camera feed … displaying at least one frame from the second camera feed on the user 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamhi’s augmented reality pedestrian guidance system, using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, to include Eyler’s driver augmented reality display and augmented reality environment sharing features in order to improve operation in an instance with a human driver, i.e. as described with respect to figure 7, driver augmented reality aids the driver in identifying the location of the passenger, and gaining the benefits described in paragraphs 45-46 by allowing the driver to share their augmented reality environment with the passenger.  In the case where the driver transmits recordings of their 
The limitation “sending a request to a second device to launch a second camera feed in response to the first location of the user device being within the threshold distance of the second location” is not explicitly taught by Kamhi in view of Eyler and Donnelly (As discussed above, Kamhi’s guidance system is modified to include sharing an augmented reality environment of a passenger and/or driver with one another as taught by Eyler, as well as prompting the passenger to activate the augmented reality module based on proximity to the second location as taught by Donnelly.  While this would trigger display of the first camera feed and augmented reality content in response to the threshold distance being crossed, it would not cause the second camera feed to be displayed in response to the threshold distance being crossed.)  However, this is suggested by Kasahara in view of Chand (Kasahara teaches a system for mutual first person view sharing, e.g. abstract, sections Introduction, Comparison of video mediated communication, and indicates that mutual first person video exchange allows the users to acquire other perspectives for understanding the environment, objects, and spatial coordination of others, e.g. section Workshop design, paragraph 3, as well as assisting in coordination of users’ activities, e.g. section Comparison of video mediated communication, paragraph 4.  Further, Chand describes a system for communication using two way augmented reality video communication, e.g. abstract, paragraphs 15-22, and in particular teaches that in response to initiation of a communication session from a first mobile device, a second mobile device activates its camera to perform augmented reality presentation, e.g. paragraphs 17, 22.)

The limitation “updating the first location of the user based on first detected features in the first camera feed; updating the second location based on second detected features in the second camera feed of the second device” are not explicitly taught by Kamhi or Eyler (Kamhi tracks, i.e. updates the user location, e.g. paragraph 132, and uses image analysis of the camera feed to detect features for providing an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, including Eyler’s driver augmented reality display and augmented reality environment sharing features, incorporating Kasahara’s mutual first person video exchange feature, to incorporate Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position(s) and by extension improve the accuracy of Kamhi’s augmented reality artifacts and Eyler’s augmented reality overlays.  It is additionally noted that Kamhi already relies on image analysis 
Regarding claim 2, the limitation “wherein displaying the indicator of the path comprises: determining a direction of the second location relative to the device orientation, wherein the path from the first location to the second location comprises the direction of the second location; and displaying the indicator of the path in the direction of the second location” is taught by Kamhi in view of Garin (As discussed in the claim 1 rejection above, in the combined system, Kamhi’s user device would display Garin’s off-screen indicator when the device is not oriented towards the pickup location, and when the device becomes oriented towards the pickup location, the virtual vehicle marker would be displayed on the augmented reality video feed, as described by Garin, paragraphs 39-41, 47-48.  When the device is not oriented towards the pickup location, in addition to any virtual path artifacts in the field of view (i.e. Kamhi, paragraph 135), Garin’s off-screen arrow (e.g. figure 5, paragraph 48) would be used to indicate the path to the second location, where the off-screen arrow indicates the direction of the second location relative to the device orientation, i.e. “indicate or convey to a user, for example, that a target is located to the right of such a user, thus, prompting the user to pan or aim a mobile device in the instructed or suggested direction”.)
Regarding claim 3, the limitation “determining a route from the first location to the second location, wherein the path from the first location to the second location comprises the route” is taught by Kamhi (Kamhi’s path includes AR artifacts such as 
The limitation “detecting a feature in the camera feed correlating with the route; and displaying the indicator of the path over the feature in the camera feed” is taught by Kamhi in view of Garin (Kamhi’s system detects whether the path location(s)/feature(s) corresponding to the AR artifacts are visible or obscured behind a structure or object (e.g. paragraphs 135-137, 140), in order to determine the manner of displaying each artifact.  Further, as discussed in the claim 1 rejection above, Kamhi’s system would not attempt to display AR artifacts which are not within in the camera view corresponding to the user device and orientation, as taught by Garin, paragraphs 21-26, 39-41, 47, 48.  That is, in the combined system, AR artifacts representing the path which are within the field of view of the device camera are displayed, and the manner in which they are displayed depends on whether or not the corresponding actual real world location/feature is detected in the camera image.)
Regarding claim 4, the limitation “wherein the feature in the camera feed comprises a road leading to the second location” is taught by Kamhi (As discussed in the claim 3 rejection, in the combined system, AR artifacts representing the path which are within the field of view of the device camera are displayed, and the manner in which they are displayed depends on whether or not the corresponding actual real world location/feature is detected in the camera image.  In Kamhi’s figure 5, the real world location(s) feature(s) correspond to a sidewalk leading to a street comprising the pickup location, and both the sidewalk and street are roads leading towards the pickup location.)

Regarding claim 7, the limitation “wherein the marker indicating the second location grows in size as a user of the user device moves closer to the second location” is taught by Kamhi (paragraph 138, “In a contemplated embodiment, the virtual vehicle artifact is displayed in a realistic size, based on the location of the user-portable device and the autonomous shared or taxi vehicle 10. The virtual vehicle artifact would thus show smaller when the device 34 if farther from the vehicle 10, and larger as the device 34 gets closer to the vehicle 10, to full, actual, size as the user gets to the vehicle 10.”)
Regarding claim 8, the limitation “displaying, in response to determining that the first location and second location are within a threshold distance, a button to enable a camera of the user device; and displaying the camera feed in response to detecting a selection of the button” is implicitly taught by Kamhi in view of Donnelly (As discussed in the claim 1 rejection above, Kamhi’s system is modified to include Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module.  While Donnelly indicates that the user may be prompted to provide a user input in order to activate the camera feed based on reaching a proximate distance to the vehicle, Donnelly does not describe the form of this prompt, although it would be implicit to one 
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 6/11/20 Office Action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, including Eyler’s driver augmented reality display and augmented reality environment sharing features, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, to present Donnelly’s proximity triggered prompt in the form of a dialog box with affirmative and negative buttons, because Donnelly suggests using a proximity activated user prompt, as well as requiring user input to activate the augmented view, but does not describe the form of the prompt, and as noted above, one of ordinary skill in the art would find it conventional and trivial to use a dialog box with affirmative and negative buttons to prompt the user to activate (or not activate) Kamhi’s augmented reality walking module when the vehicle is in range.

Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that claim 17 further requires that the indicator of whether the device is moving towards or away from the second location does so by displaying different colors, which is taught by Garin, e.g. paragraphs 40, 41, and 50 and “brightening an edge of a screen of the user device that is closest to the second location” which is taught by Kamhi in view of Garin (Garin indicates that any color scheme, i.e. including user selected colors, may be used to color the arrow for indicating the relative motion of the target object to the device, e.g. paragraphs 40, 50.  Further, the arrows are displayed at the edge of the screen closest to the target location, e.g. figure 5, elements 506, 508.  Therefore, in instances where the relative motion color scheme includes bright colors, e.g. yellow, white, the edge of the screen which is closest to the target object will be brightened in the portion of the edge comprising the colored arrow.  It is noted that the claim does not require the entire edge to be brightened, such that brightening a portion of the edge is reasonably within the claimed scope.)
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 12 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.


Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343375 A1 (hereinafter Kamhi) view of U.S. Patent Application Publication 2012/0176525 A1 (hereinafter Garin) in view of U.S. Patent Application Publication 2017/0294130 A1 (hereinafter Donnelly) in view of U.S. Patent Application Publication 2019/0017839 A1 (hereinafter Eyler) in view of “Parallel Eyes: Exploring Human Capability and Behaviors With Paralleled First Person View Sharing” by Shunichi Kasahara, et al. (hereinafter Kasahara) in view of U.S. Patent Application Publication 2019/0130629 A1 (hereinafter Chand) in view of “Global Localization from Monocular SLAM on a Mobile Phone” by Jonathan Ventura, et al. (hereinafter Ventura) as applied to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication 2014/0063058 A1 (hereinafter Fialho).
Regarding claim 6, the limitations “wherein displaying the camera feed on the user device comprises displaying the camera feed on a first portion of user device; and the operations further comprise: displaying a map on a second portion of the user device; and displaying at least a portion of the path over the map” are not explicitly 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamhi’s augmented reality pedestrian guidance system using Garin’s device location and orientation based augmented reality rendering technique, including off-screen object indicators, including Donnelly’s proximity triggered prompt to the user to activate the augmented reality walking module, including Eyler’s driver augmented reality display and augmented reality environment sharing features, incorporating Kasahara’s mutual first person video exchange feature, incorporating Ventura’s global localization from monocular SLAM in order to improve the accuracy of the estimated device position, to incorporate Fialho’s partial map view feature in order to improve the user’s experience by presenting relevant indicators on a 2D map corresponding to the user’s current location when the user tilts the user device down.  In the combination, when the partial map view is presented, it would include Kamhi’s AR artifacts indicating the user’s path as well as the 
Regarding claims 14 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.


Response to Arguments
Applicant’s arguments, see pages 9-12, filed 3/31/21, with respect to the rejection(s) of claim(s) 1-20 under 103(a) in view of Kamhi, Alter, Donnelly, Eyler, and Ventura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamhi, Donnelly, Eyler, Ventura, and new references Garin, Kasahara, and Chand.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT BADER/Primary Examiner, Art Unit 2619